IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GEORGE FREEMAN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0826

HILLSBOROUGH AREA
REGIONAL TRANSIT
AUTHORITY,

      Appellee.

_____________________________/

Opinion filed October 16, 2015.

An appeal from an order of the Public Employees Relations Commission.

George Freeman, pro se, Appellant.

Mark E. Levitt and Marc A. Sugerman of Allen, Norton & Blue, P.A., Winter
Park; Sylvia A. Berrien, Hillsborough Transit Authority, Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.